Title: To Alexander Hamilton from Staats Morris, 5 July 1799
From: Morris, Staats
To: Hamilton, Alexander


          
            Sir
            Fort McHenry 5 July 1799
          
          I have had the honor of receiving your letter of the 1st Inst., and in obedienc to your order I have given Doctor Scanlan directions to muster the recruits of Captain Bruffs Company—The enclosed is his reply. I have this day furnished a Guard to the Ships of war at Baltimore, in consequence of information from Lieut. Edwards that the Marines had been ordered off, but from the very sickly state of the Garrison, I apprehend I may find some difficulty in keeping up the different guards now furnished from this post vizt. the one to  the City magazine, the one to the Ship Yards and those necessary at the Garrison, in that case, I presume I might be assisted from Captain Bruff’s Detachment. In your letter of the 1st Inst. you observe that you had not heard of Majr Ford’s having assumed the command of his Battalion I take the liberty Sir, of presuming that you must have meant Majr. Brookes, as by your letter of the 5th of June I am placed under his command and directed to obey his orders. I have lately recd. a letter from him covering copies of sundry orders from yourself and from the office of the Adjutant General, and giving me information that he should visit this post about the 10 Inst on his way to New York
          with great respect I have the honor to be Sir Your Obedt Huml. Servt
          
            Staats Morris
            Capt. Commdg
          
          Majr. Genl — Hamilton
        